DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I in the reply filed on 3/24/2022 is acknowledged.  The Applicant has added new claim(s) 14-20.  The application has pending claims 1-20 (withdrawn claims 10-13 are withdrawn from further consideration).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 at line 6; and claim 14 at line 5 respectively: “the plurality of frames;” should be -- the plurality of video images; --.
Claim 1 at line 7: “at least frame” should be -- at least one frame --.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0060271 A1, provided by Applicant’s Information Disclosure Statement - IDS) in view of Fang et al (US 2014/0371525 A1, provided by Applicant’s Information Disclosure Statement - IDS).
Re Claim 14: Kim discloses a video tracking method (see Kim, [0032], [0044]-[0045], track a target object in a video), the method comprising: (a) receiving movement parameters from an input device that are associated with an area of a first frame of a plurality of video images and a surrounding region of the area (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], select a monitored video frame and select an area in a desired position and size within the monitored video frame using an input device such as a mouse, extract feature data of the selected object such as shape feature data, size feature data, motion feature data); (b) tracking the area in subsequent frames of the plurality of frames and continuously analyzing the area in the subsequent frames (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], track the target object in the video); (c) extracting movement data associated with steps (a) and (b) (see Kim, Figs. 4A and 5, [0011], [0032], [0043]-[0045], [0048], [0060]-[0061], and more specifically [0045] and [0048], extract feature data on a motion feature data within a monitored video [set of consecutive frames of video] and identify a move path of the tracked target object in the video [set of consecutive frames of video]).
However Kim fails to explicitly disclose (d) converting the movement data into a haptics output signal for transmission to a moveable device.
Fang discloses (d) converting the movement data into a haptics output signal for transmission to a moveable device (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s method using Fang’s teachings by including a combined data file synchronization process for a simulated interaction of senses such as tactile sense and feedback after Kim’s tracking process [which generates motion feature data] in order to provide an instruction for an interactive simulation device to perform corresponding motion according to the motion feature data (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131]). 

Re Claim 15: Kim further discloses wherein the input device is a hand-held component (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], an input device such as a mouse).

Re Claim 17: Fang further discloses wherein the moveable device is a sex toy device, and wherein the sex toy device moves in response to the haptics output signal (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). See claim 14 for obviousness and motivation statements.

Re Claim 18: Fang further discloses synching the movement data with the video images, and creating a combined data file including the movement data synched with the video images (see Fang, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data). See claim 14 for obviousness and motivation statements.

Re Claim 19: Fang further discloses wherein the combined data file is configured to provide input to a sex toy device, wherein the sex toy device is configured to move based on the movement data (see Fang, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). See claim 14 for obviousness and motivation statements.

Re Claim 20: Kim further discloses wherein the input device defines a brush region on the plurality of video images (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], define an area in a desired position in the monitored video frames using an input device such as a mouse [which is a cursor-like element]).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Fang, and further in view of Weinberg et al (US 2008/0180537 A1).  The teachings of Kim as modified by Fang have been discussed above. 
Re Claim 16: Although Kim further discloses wherein the input device is an image recording device (see Kim, [0032], [0044]-[0045], [0056], camera(s)), Kim however fails to explicitly disclose wherein the input device is an image recording device configured to project a beam or cone onto the plurality of video images.
	Weinberg discloses wherein the input device is an image recording device configured to project a beam or cone onto the plurality of video images (see Weinberg, Weinberg’s claims 6 and 8, Fig. 5, [0004]-[0005], [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’s method, as modified by Fang, using Weinberg’s teachings by including the beam illumination to Kim’s [as modified by Fang] camera system in order to improve the identification of the area of interest (see Weinberg, Weinberg’s claims 6 and 8, Fig. 5, [0004]-[0005], [0046]). 


Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Herz (US 2004/0258152 A1) and further in view of Fang.
Re Claim 1: Kim discloses a video tracking method (see Kim, [0032], [0044]-[0045], track a target object in a video), the method comprising: (a) positioning an input device relative to a first frame of a plurality of video images and selecting an area of the first frame with the input device (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], select a monitored video frame and select an area in a desired position and size within the monitored video frame using an input device such as a mouse); (b) analyzing the area to detect parameters associated with movement of the area of the first frame and a surrounding region of the area (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], extract feature data of the selected object such as shape feature data, size feature data, motion feature data); (c) tracking the area in subsequent frames of the plurality of frames (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], track the target object in the video); (e) extracting movement data associated with the tracking steps (c) (see Kim, Figs. 4A and 5, [0011], [0032], [0043]-[0045], [0048], [0060]-[0061], and more specifically [0045] and [0048], extract feature data on a motion feature data within a monitored video [set of consecutive frames of video] and identify a move path of the tracked target object in the video [set of consecutive frames of video]).
However Kim fails to explicitly disclose (d) re-positioning the input device in at least frame of the subsequent frames and continuously tracking the area in the subsequent frames and (f) converting the movement data into a haptics output signal for transmission to a moveable device. 
	Herz discloses (d) re-positioning the input device in at least frame of the subsequent frames and continuously tracking the area in the subsequent frames (see Herz, Fig. 1, [0006], [0019]-[0021], [0024], [0026], [0028], [0031], [0036], [0038], track the tracked object / region in subsequent video frames and reposition the target object / region in subsequent frames so that tracking can continue).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s method using Herz’s teachings by including the reposition processing of the tracked object to Kim’s tracking process [which then generates motion feature data of the tracked object / region] in order to improve the tracking of the object (see Herz, Fig. 1, [0006], [0019]-[0021], [0024], [0026], [0028], [0031], [0036], [0038]).
However Kim as modified by Herz fails to explicitly disclose (f) converting the movement data into a haptics output signal for transmission to a moveable device. 
	Fang discloses (f) converting the movement data into a haptics output signal for transmission to a moveable device (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’s method, as modified by Herz, using Fang’s teachings by including a combined data file synchronization process for a simulated interaction of senses such as tactile sense and feedback after Kim’s [as modified by Herz] tracking process [which generates motion feature data] in order to provide an instruction for an interactive simulation device to perform corresponding motion according to the motion feature data (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131]). 

Re Claim 2: Kim further discloses wherein the input device is a hand-held component (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], an input device such as a mouse).

Re Claim 5: Kim further discloses wherein a user manually positions the input device relative to a monitor displaying the plurality of video images (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], the user selects an area in a desired position and size and shape [square or circular selection region] within the monitored video frame on the monitor video screen using an input device such as a mouse).

Re Claim 6: Fang further discloses wherein the moveable device is a sex toy device, and wherein the sex toy device moves in response to the haptics output signal (see Fang, abstract, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). See claim 1 for obviousness and motivation statements.

Re Claim 7: Fang further discloses (g) synching the movement data with the video images, and creating a combined data file including the movement data synched with the video images (see Fang, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data). See claim 1 for obviousness and motivation statements.

Re Claim 8: Fang further discloses wherein the combined data file is configured to provide input to a sex toy device, wherein the sex toy device is configured to move based on the movement data (see Fang, [0009]-[0010], [0066], [0068], [0070], [0125], [0131], create a file by embedding the motion feature data into the media content by encoding the motion data into the video data, provide an instruction(s) for a sexual interactive simulation device / sex toy to perform corresponding motion according to the motion feature data [simulated interaction of senses such as tactile sense and feedback]). See claim 1 for obviousness and motivation statements.

Re Claim 9: Kim further discloses wherein the input device defines a brush region on the plurality of video images (see Kim, Figs. 4A and 5, [0032], [0043]-[0045], define an area in a desired position in the monitored video frames using an input device such as a mouse [which is a cursor-like element]).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Herz and Fang, and further in view of Weinberg et al (US 2008/0180537 A1).  The teachings of Kim as modified by Herz and Fang have been discussed above. 
Re Claim 3: Although Kim further discloses wherein the input device is an image recording device (see Kim, [0032], [0044]-[0045], [0056], camera(s)), Kim however fails to explicitly disclose wherein the input device is an image recording device configured to project a beam or cone onto the plurality of video images.
	Weinberg discloses wherein the input device is an image recording device configured to project a beam or cone onto the plurality of video images (see Weinberg, Weinberg’s claims 6 and 8, Fig. 5, [0004]-[0005], [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’s method, as modified by Herz and Fang, using Weinberg’s teachings by including the beam illumination to Kim’s [as modified by Herz and Fang] camera system in order to improve the identification of the area of interest (see Weinberg, Weinberg’s claims 6 and 8, Fig. 5, [0004]-[0005], [0046]). 

Re Claim 4: Weinberg further discloses wherein a size of the beam or cone can be adjusted (see Weinberg, Weinberg’s claims 6 and 8, Fig. 5, [0004]-[0005], [0046]).  See claim 3 for obviousness and motivation statements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 28, 2022